Citation Nr: 1623296	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to initial evaluations in excess of 10 percent prior to April 16, 2012, and thereafter, in excess of 60 percent for residuals of bladder cancer with voiding dysfunction, chronic kidney disease, and hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1979 to November 1983. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Detroit, Michigan (RO), which awarded service connection for residuals of bladder cancer and assigned a noncompensable evaluation, effective from September 15, 2009.  The Veteran appealed the initial assigned evaluation. 

In January 2012, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In March 2014, the Board remanded the issue on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

In an October 2014 rating decision, the RO re-characterized the Veteran's disability as residuals of bladder cancer with voiding dysfunction, chronic kidney disease, and hypertension in consideration of 38 C.F.R. § 4.115a, and assigned an initial 10 percent evaluation prior to April 16,, 2012, and thereafter, assigned an evaluation of 60 percent.  As the increase does not represent the maximum benefit allowed by law, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks higher initial evaluations for his disability due to residuals of bladder cancer with voiding dysfunction, chronic kidney disease and hypertension.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its March 2014 remand, the Board instructed that attempts should be made to obtain any pertinent identified private treatment records.  The record reflects that notices were sent to the Veteran in April 2014 and September 2014, in which VA asked him to submit completed VA Form 21-4142, Authorization and Consent to Release Information, for each private physician who has treated him for his service-connected disability.  It appears that the Veteran submitted the requested documentation for shortly after his receipt of the September 2014 notice letter; however, it does not appear that any actions were taken to obtain those identified treatment records.  An October 2014 Supplemental Statement of the Case (SSOC) does not reflect that VA received the Veteran's September 2014 response.  

The Veteran identified treatment records from six private medical providers, and of which, VA has already obtained responses from three of the providers (S.M., MD; C.N., DO; and St. John's Hospital).  VA should again seek the Veteran's assistance to obtain outstanding identified pertinent treatment from Tri-County Urologist, Mount Clemmons General Hospital, and Havenwyck Hospital, as the previously submitted VA Form 21-4142 documents have since expired. 

In addition, the October 2014 SSOC indicates that the Veteran failed to report for a VA examination scheduled on May 5, 2014.  However, the Veteran has informed VA that he was hospitalized in the week prior to the scheduled VA examination as well as he was hospitalized in the few weeks shortly after the scheduled VA examination.  He has further indicated that that he did not receive advanced notice of the examination due to his hospitalizations.  Moreover, the record suggests that VA intended to reschedule the Veteran for his VA examination; however, it does not appear that any additional steps were taken to contact the Veteran and reschedule him for the VA examination. 

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim for increased compensation, the claim will be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a), (b) (2015).  In this instance, the Board finds that good cause for the Veteran's failure to report for his May 2014 VA examination has been shown.  Therefore, the Board concludes that another attempt should be made to schedule the Veteran for the requested VA examination. 

 Accordingly, the case is REMANDED for the following action:

1. Obtain and incorporate in the claims file any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2013.

2. The Veteran should be requested to sign the necessary authorization (VA Form 4142) for release of any private medical records to the VA.  In particular, the Veteran should be asked to again submit the necessary documentation to obtain his records from Tri-County Urologist, Mount Clemmons General Hospital, and Havenwyck Hospital.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of bladder cancer with voiding dysfunction, chronic kidney disease and hypertension. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including renal dysfunction testing and voiding dysfunction testing. 

The examiner should also include a statement as the effect of the Veteran's service-connected residuals of bladder cancer on his occupational functioning and daily activities. 

The examiner should provide a complete rationale for any opinions provided.

4. Then, after ensuring any other necessary development has been completed, adjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




